PARDEE, P. J.
The B. & O. Rd. Co. through error, made an undercharge in a shipment from California of which shipment Rocco Cascioli was the consignee. Cascioli sold the goods received in this shipment, basing his selling price on the actual freight paid. When the error was discovered, demand was made for payment of the undercharge. Cascioli refused payment.
The case was tried in the Akron Municipal Court on an agreed statement of facts. Cascioli contended that the company was estopped from maintaining this cause of action. The Municipal Court upheld this contention. Error was prosecuted to Summit Common Pleas, which affirmed the opinion of the Municipal court. Error was prosecuted to this court and the Court of Appeals held:
Altho Cascioli has made out a clear case of estoppel “the doctrine of estoppel cannot be invoked by the consignee of an interstate shipment against the right of the carrier, under the equal rates requirement of the Interstate Commerce Act, to recover the difference between the freight charges erroneously specified in the waybill and paid by the consignee upon receipt of the goods, and the larger amount due under the applicable published rates.”
Judgment reversed.